Title: To Thomas Jefferson from James Madison, 21 March 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada March 21. 1796
                    
                    At the desire of Mr. de Liancourt, I put into his hands this introduction to your remembrance of him as an acquaintance at Paris. He meditates a visit to the Southern States, and expects to have the pleasure of taking Monticello in his route, either in going or returning. I need add nothing to your knowledge of his respectability and virtues, I shall only say that the impression I have of both, induces me to concur cheerfully in the use he now makes of me. With the highest esteem & regard I am Dear Sir Yrs. affecly.
                    
                        Js. Madison Jr
                    
                